
	
		II
		110th CONGRESS
		1st Session
		S. 1311
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To permanently prohibit oil and gas leasing
		  in the North Aleutian Basin Planning Area, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bristol Bay Protection
			 Act.
		2.Prohibition of oil and gas leasing in
			 certain areas of the outer Continental ShelfSection 8 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337) is amended by adding at the end the
			 following:
			
				(q)Prohibition of oil and gas leasing in
				certain areas of the outer Continental Shelf
					(1)In generalNotwithstanding any other provision of this
				Act or any other law and except as provided in paragraph (2), beginning on the
				date of enactment of this subsection, the conduct of oil and gas preleasing,
				leasing, and related activities is prohibited in areas of the outer Continental
				Shelf located in the North Aleutian Basin Planning Area.
					(2)EffectNothing in this subsection affects any
				rights under any lease issued under this Act before the date of enactment of
				this
				subsection.
					.
		3.Exclusion from comprehensive inventory of
			 outer Continental Shelf oil and natural gas resourcesSection 357(a) of the Energy Policy Act of
			 2005 (42 U.S.C. 15912(a)) is amended by inserting after Continental
			 Shelf the following: (other than the North Aleutian Basin
			 Planning Area referred to in section 8(q)(1) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337 (q)(1))).
		
